DETAILED ACTION
Status of Claims:
Claims 1 – 2, 4 – 8, and 10 are pending. 
Claims 1 – 2, 4, 6 – 7, and 10 are amended. 
Claims 3 and 9 are canceled. This rejection is FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments in the amendments, filed 3/14/2022, have been fully considered but they are not persuasive. The reasons set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4 – 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjee (US 9582157).

As per claim 1, a method comprising: managing, in a multimedia-stream reader terminal, streaming of a televisual content, called a main content, and of a navigation interface concomitantly from a telecommunication network (Multiview is the ability to view multiple video and audio streams (televisual content) simultaneously (concomitantly) on a single screen, See Col. 6, Lines 24 - 28), the navigation interface comprising regions including contents representative of real-time televisual contents available for selection, which are called secondary contents (FIG. 3 depicts an example user interface (navigation interface) is shown in which client screen is horizontally partitioned between the primary media screen partition (main content) and the secondary media screen partition (secondary contents), with multiple secondary media screen partitions being stacked vertically over each other, See Col. 6, Lines 53 - 61), wherein the managing comprises, in the multimedia- stream reader terminal: 
	prior to receiving a command to display the navigation interface, defining an encoding- bit-rate threshold value not to be crossed when streaming the main content, the encoding-bit-rate threshold value being chosen among a plurality of encoding-bit-rates (A client device that currently supports viewing of a single video program can be upgraded using the disclosed techniques to enable viewing of multiple independent programs at the client device, with the ability to seamlessly change the “main view” video program, See Col. 4, Lines 11 – 10 … A server receives multiple media programs, including a currently primary video, and zero or more secondary programs, See Col. 9, Lines 20 - 26 … The rate at which video data (main content) is added into the decoder buffer may depend on the transmission rate and/or the encoding rate of the video (plurality of encoding-bit-rates) … The transmission rate of video data at a given time cannot exceed the available network bandwidth (threshold value), See Col. 18, Lines 1 – 11 / Prior to a user executing a Multiview navigation interface, a main video is displayed where the video data can only include the primary video which has to have a rate lower than the threshold value such as the available network bandwidth which cannot be exceeded); 
	receiving the command to display the navigation interface (The present document discloses various user interface arrangements (navigation interface) suitable for displaying to a user multiple video programs and titles on a same screen and receiving from the user commands for performing viewing operations, See Col. 4, lines 11 - 16); and 
	transmitting a request to access the secondary contents of the interface, the request including a datum representative of a chosen type of the secondary contents to be streamed, the chosen type taking into account a datum comprising the encoding-bit-rate threshold value related to the streaming of the main content (When the user selects the videos to display on the strip (secondary content) or the primary channel (main content), a corresponding notification is transmitted from the client device to the server. Upon receiving the notification, the server adjusts transmission bitrates (datum) and transmits the corresponding selected programs to the client device, See Col. 15, Lines 21 – 42 / The system takes into account the types of secondary content that are selected and adjusts the transmission bitrates or datum accordingly, which also corresponds to the selected primary/main content).  
As per claim 2, the method according to Claim 1, wherein the main content is streamed in the form of chunks having time-variable encoding bit rates (Techniques for managing bitrate of video being delivered from a server to a client device are disclosed. In some embodiments, the actual or calculated buffer fullness of the client device is used to determine the bitrate of a next segment of video (chunk) to be sent to the client device. The term segment of video (chunk), as used herein, refers to a logical grouping of video data having a same or almost same bitrate of delivery. It is also to be noted that a video segment may be characterized by at least two bitrates—an encoding rate of the video (time-variable encoding bit rates) and a delivery or transmission rate of the video, See Col. 4, Lines 26 - 34), and the datum related to the streaming of the main content further comprises an encoding bit rate used for the streaming (We define primary media (main content) as the AV stream which takes the largest screen area for video and has associated audio …The server solution may provide audio/video programs having different bitrates (value of the encoding bit rate) to a streamer. The streamer may transfer a stream to a client device, See Col. 6, Lines 28 – 52 / FIG. 2).  
As per claim 3, (Canceled).   
As per claim 4, the method according to Claim 1, wherein the datum related to the streaming of the main content comprises a value representative of a type of communication network used to stream the main content (The actual or calculated actual network bandwidth (value representative of a type of communication network) for communication between the server and the client device is used to determine the bitrate of a next video segment being sent to the client device, See Col. 4, Lines 37 - 51).  
As per claim 5, the method according to Claim 1, wherein the type of secondary content to be used corresponds to an encoding bit rate (The secondary media (secondary content) are those which are smaller in size and typically have no associated audio … The server solution may provide audio/video programs having different bitrates (encoding bit rate) to a streamer. The streamer may transfer a stream to a client device, See Col. 6, Lines 28 – 52 / FIG. 2).  
As per claim 6, the method according to Claim 2, wherein the datum related to the streaming of the main content comprises an encoding bit rate of a value chosen in such a way that the sum of an encoding bit rate requested for the secondary contents and the current encoding bit rate used for the main content (Multiple media programs 1 to N (includes main content and secondary content) are input to a set of buffers. A processing engine generates a single encoded stream (sum of the main content and the secondary content) using the multiview encoder buffer. The encoded stream is streamed by a streamer over a channel to a client device, See Col. 16, Lines 39 – 48 / FIG. 28 / Multiview setup also includes main content/primary channel determined separately using underline values, See Col. 17, Lines 13 - 1) is lower than a given maximum encoding-bit-rate value (Video (sum of the main content and the secondary content as discussed above) is delivered from a streamer to a client device … In response to the network bandwidth determination (maximum encoding bit rate value / curve 3152), the streamer changes the streaming rate of transmission, as indicated by curve 3154 (indicates the sum of encoding bitrates of the main and secondary content that is always lower than the maximum encoding bit rate value / curve 3152). As a non-limiting example, the allocated bitrate in curve 3154 is seen to take one of the three values: 300, 500 and 700 kbps, See Col. 19, Lines 50 – 64 / FIG. 31B).  

As per claim 7, an entity for managing, in a reader terminal, streaming of a televisual content, called a main content, and of a navigation interface concomitantly from a telecommunication network (Multiview is the ability to view multiple video and audio streams (televisual content) simultaneously (concomitantly) on a single screen, See Col. 6, Lines 24 - 28), the navigation interface comprising regions including contents representative of real-time televisual contents available for selection, which contents are called secondary contents (FIG. 3 depicts an example user interface (navigation interface) is shown in which client screen is horizontally partitioned between the primary media  screen partition (main content) and the secondary media screen partition (secondary contents), with multiple secondary media screen partitions being stacked vertically over each other, See Col. 6, Lines 53 - 61), wherein the entity comprises: 
processor (The disclosed techniques can be embodied into computer systems comprising a processor and a memory storing instructions for execution by the processor to implement the disclosed methods, See Col. 4, Lines 52 - 67); and 
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the entity to:
	prior to receiving a command to display the navigation interface, defining an encoding- bit-rate threshold value not to be crossed when streaming the main content, the encoding-bit-rate threshold value being chosen among a plurality of encoding-bit-rates (A client device that currently supports viewing of a single video program can be upgraded using the disclosed techniques to enable viewing of multiple independent programs at the client device, with the ability to seamlessly change the “main view” video program, See Col. 4, Lines 11 – 10 … A server receives multiple media programs, including a currently primary video, and zero or more secondary programs, See Col. 9, Lines 20 - 26 … The rate at which video data (main content) is added into the decoder buffer may depend on the transmission rate and/or the encoding rate of the video (plurality of encoding-bit-rates) … The transmission rate of video data at a given time cannot exceed the available network bandwidth (threshold value), See Col. 18, Lines 1 – 11 / Prior to a user executing a Multiview navigation interface, a main video is displayed where the video data can only include the primary video which has to have a rate lower than the threshold value such as the available network bandwidth which cannot be exceeded); 
	receive the command to display the navigation interface (The present document discloses various user interface arrangements (navigation interface) suitable for displaying to a user multiple video programs and titles on a same screen and receiving from the user commands for performing viewing operations, See Col. 4, lines 11 - 16); and 
	transmit a request to access the secondary contents of the interface, the request including a datum representative of a chosen type of secondary contents to be streamed, the chosen type taking into account a datum comprising the encoding-bit-rate threshold value related to the streaming of the main content (When the user selects the videos to display on the strip (secondary content) or the primary channel (main content), a corresponding notification is transmitted from the client device to the server. Upon receiving the notification, the server adjusts transmission bitrates (datum) and transmits the corresponding selected programs to the client device, See Col. 15, Lines 21 – 42 / The system takes into account the types of secondary content that are selected and adjusts the transmission bitrates or datum accordingly, which also corresponds to the selected primary/main content).  

As per claim 8, the entity according to Claim 7, wherein the entity is comprised in the reader (The server solution may provide audio/video programs having different bitrates to a streamer (reader). The streamer may transfer a stream to a client device, See Col. 6, Lines 39 - 52).  

As per claim 9, (Canceled).  

As per claim 10, a non-transitory computer-readable data medium on which at least one sequence of program-code instructions(Multiview is the ability to view multiple video and audio streams (televisual content) simultaneously (concomitantly) on a single screen, See Col. 6, Lines 24 - 28), the-5- navigation interface comprising regions including contents representative of real-time televisual contents available for selection, which are called secondary contents (FIG. 3 depicts an example user interface (navigation interface) is shown in which client screen is horizontally partitioned between the primary media  screen partition (main content) and the secondary media screen partition (secondary contents), with multiple secondary media screen partitions being stacked vertically over each other, See Col. 6, Lines 53 - 61), the managing comprising: 
	prior to receiving a command to display the navigation interface, defining an encoding- bit-rate threshold value not to be crossed when streaming the main content, the encoding-bit-rate threshold value being chosen among a plurality of encoding-bit-rates (A client device that currently supports viewing of a single video program can be upgraded using the disclosed techniques to enable viewing of multiple independent programs at the client device, with the ability to seamlessly change the “main view” video program, See Col. 4, Lines 11 – 10 … A server receives multiple media programs, including a currently primary video, and zero or more secondary programs, See Col. 9, Lines 20 - 26 … The rate at which video data (main content) is added into the decoder buffer may depend on the transmission rate and/or the encoding rate of the video (plurality of encoding-bit-rates) … The transmission rate of video data at a given time cannot exceed the available network bandwidth (threshold value), See Col. 18, Lines 1 – 11 / Prior to a user executing a Multiview navigation interface, a main video is displayed where the video data can only include the primary video which has to have a rate lower than the threshold value such as the available network bandwidth which cannot be exceeded); 
	receiving the command to display the navigation interface (The present document discloses various user interface arrangements (navigation interface) suitable for displaying to a user multiple video programs and titles on a same screen and receiving from the user commands for performing viewing operations, See Col. 4, lines 11 - 16), and 
	transmitting a request to access the secondary contents of the interface, the request including a datum representative of a chosen type of the secondary contents to be streamed, the chosen type taking into account a datum comprising the encoding-bit-rate threshold value related to the streaming of the main content (When the user selects the videos to display on the strip (secondary content) or the primary channel (main content), a corresponding notification is transmitted from the client device to the server. Upon receiving the notification, the server adjusts transmission bitrates (datum) and transmits the corresponding selected programs to the client device, See Col. 15, Lines 21 – 42 / The system takes into account the types of secondary content that are selected and adjusts the transmission bitrates or datum accordingly, which also corresponds to the selected primary/main content).

Remarks
Applicant’s arguments, with regards to independent claims 1, 7, and 10 filed on 03/14/2022, have been fully considered but they are not persuasive. The current arguments are based on independent claims 1, 7, and 10 which are present in the remarks by the applicant.
With respect to independent claims 1, 7, and 10, Applicant argues that Chatterjee does not disclose “prior to receiving a command to display the navigation interface, defining an encoding- bit-rate threshold value not to be crossed when streaming the main content, the encoding-bit-rate threshold value being chosen among a plurality of encoding-bit-rates”. Examiner responds that Chatterjee discloses the claimed limitation by teaching that a user can switch from a main video to an interface that contains multiple secondary videos (Col. 4, Lines 11 – 10). When the user is watching the main video, it can be received by a server without any secondary videos (Col. 9, Lines 20 - 26), which would allow the main video data’s encoding bit rate or transmission rate to not to exceed the threshold of the available network bandwidth and stay within a plurality of encoding-bit- rates depending on the buffer (Col. 18, Lines 1 – 11). Hence when the user is viewing just the main video, prior to accessing an interface including multiple videos, the threshold level of the rate will not be crossed. Therefore, Chatterjee does disclose the claimed limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAZIA NAOREEN/Examiner, Art Unit 2458      


/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        July 14, 2022